Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guiding part for guiding” in claim 1, the specification states this is items 26,28,30,32, figure 2 as described on page 14.
 “communication module for communicating” in claim 16, it appears to possibly be item 106 in figure 4 as there is no “communication module” mentioned in the specification but is unclear what it actually comprises beyond that.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by the art rejection references as cited below as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written specification and drawings do not specifically say what exactly the connectivity module (claim 16) comprises.
The claim limitation “communication module for communicating” in claim 16” has been determined to invoke 35 U.S.C. 112(f).  The limitations are not further defined by structure within the claims, nor is there any disclosure within the written description of the Specification as to what 
Claim 16, “communication module” does not appear in the specification. It might be item 106 which is the “connectivity module” that it replaced in the current claims, but it is not clear that it is this item and so this is a 112 issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 10,18, the batteries are stated earlier to be part of the drive system. But in claim 10 line 2 and claim 18 line 3 the batteries are said to 
Claim 19 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8,15-17,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685) and Fagan (US 2013/0240300).

Re claims 1,19-21, Luinge teaches a lifting device (generally 4,22, see figures) for lifting a vehicle (generally 6), as well as a system of lifting devices and the inherent method of use, the device comprising: a frame with a carrier (generally 16,32) for carrying the vehicle and a guiding part (generally 4,22, figure 1, 2A) for guiding the carrier; a drive system (generally 18,24) which acts on the carrier and is configured for raising and/or lowering the carrier relative to the frame; and a controller (generally 20,30,42, page 9, line 10 – page 10,line 6) and a control measurement system (generally 20,30,34,42 page 9, line 10 – page 10,line 6), wherein the controller is configured for controlling the height of the carrier in response to a measurement signal from the control measurement system, wherein the drive system comprises a motor (generally 18) with an integrated motor controller (generally 20,30,42).
 	Luinge teaches the drive system comprises a hydraulic system having a hydraulic reservoir (inherent to have reservoir for this type device, page 1 line 10, cites US2010/0066278 as typical & which has reservoir), wherein the reservoir extends over a substantial height (relative term) of the frame. A larger reservoir allows for more fluid to power movements and the frame provides a means of protecting and supporting the reservoir. Further, Kogan (figure 1, reservoir A36; figure 2a, reservoir 54) teaches an 
 	Re claim 8, Luinge teaches the drive system further comprising an energy supply with one or more batteries (page 9, line 27).
 	Re claim 15, Luinge teaches the frame comprises a foot (generally 10) with an additional running wheel (see figure 2A drawn on foot & noted as conventional on page 1 line 18 in US2010/0066278 figure 5, wheels 90,92) at or near a front of the foot of the frame.
 	Re claim 16, Luinge teaches the controller comprises a communication/connectivity module configured for communicating with an 
 	Re claim 17, Luinge teaches the lifting device comprises a mobile lifting column (page 14, line 9).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Durham (US2014/0301869).
 	Re claim 2, Luinge does not mention whether components of the drive system (such as motor 18 & control 20) are connected with watertight connectors. However this is well known in the art, for example as shown by Durham (watertight electrical connector 212) (and also note IDS reference DE19846882 as used in foreign search report) in order to protect from shorting and potential water damage. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to protect from shorting and potential water damage.
 	Re claim 3, Luinge already appears (18, 20, etc., figure 1) to teach the connectors connect a first component to a second component of the drive system from below. Also it would be obvious to one of ordinary skill in the art prior to filing to have made the connectors connected as claimed or .

 	Claims 4,9-12, are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and DeJong (US 8,246,008 (its PCT is WO2007/126310)).
 	Re claim 4, Luinge does not mention whether the motor is a permanent-magnet (PM) motor. However this is already well known in the art as shown for example by DeJong (column 6, line 61) to use such a motor with such lifting devices as they tend to be smaller and more efficient than AC induction motors. It would have been obvious to one of ordinary skill in the art to have modified Luinge as claimed in order to have an equivalent alternative and reduce motor size and improve efficiency and reduce power consumption.
 	Re claims 9,11, Luinge teaches a battery & battery charge display (generally page 9, line 27; page 12, lines 18-19) but does not mention two batteries. DeJong teaches the energy supply comprises at least two batteries (generally 15,16) being charged (generally abstract, column4, line 40 to column 15, line 2) to allow longer battery life and power a more 
 	Re claim 10, Luinge teaches the battery located in the same housing as the motor on the lifting column or foot (generally page 9, lines 27-28, figure 1). DeJong teaches (generally figure 6, battery 9, motor 8) the batteries below the drive system (generally 8). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to an equivalent construction that protects the batteries and drive.
 	Re claim 12, Luinge (page 12, lines 18-19) teaches the controller comprises a charging monitor configured for monitoring a regenerative charging process when lowering a load.

 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Avitan (US 5,341,695).
 	Re claims 6,7, Luinge teaches (page 3 last paragraph to first paragraph of page 4; and page 9 line 10 to page 10 line 6) wherein the control measurement system comprises a sensor configured for generating .

 	Claims 13, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300), DeJong (US 8,246,008 (its PCT is WO2007/126310)) and Finkbeiner (US 2013/0001486).
 	Re claim 13, Luinge does not appear to mention the controller capable of preventing overcharging of the one or more batteries. However, Finkbeiner teaches a display (generally see claims 1-5,[0090-0010,0033,0036-0039], a charging device for an energy store, interdevice 
 	Re claim 18, Luinge teaches a battery & battery charge display (generally page 9, line 27; page 12, lines 18-19) but does not mention two batteries. DeJong teaches the energy supply comprises at least two batteries (generally 15,16) being charged (generally abstract, column4, line 40 to column 15, line 2) to allow longer battery life and power a more powerful motor. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to allow use of a more powerful motor and have longer battery life.
 	Luinge teaches the battery located in the same housing as the motor on the lifting column or foot (generally page 9, lines 27-28, figure 1). DeJong teaches (generally figure 6, battery 9, motor 8) the batteries below the drive system (generally 8). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to an equivalent construction that protects the batteries and drive.

Luinge does not appear to mention the controller capable of preventing overcharging of the one or more batteries. However, Finkbeiner teaches a display (generally see claims 1-5,[0090-0010,0033,0036-0039], a charging device for an energy store, interdevice communications a current sensing resistor, control circuit board, emergency switch, and an evaluation device that controls, monitors and interrogates to protect and ensure proper operation. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to allow monitoring to protect and ensure proper operation.

 	Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Brown (FR1373217).
 	Re claims 14,15 Luinge teaches the frame comprises a foot (generally 10) with an additional running wheel (see figure 2A drawn on foot & noted as conventional on page 1 line 18 in US2010/0066278 figure 5, wheels 90,92; if argued note Brown teaches anyway) at or near a front of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaipaul (US 9,593,000) teaches a similar lifting system with the pump mostly under the reservoir.
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive and all claims remain rejected.
Applicant argued against the 112(f) treatment of “movable carrier for carrying” in claim 1, and “connectivity module for communicating” in claim 16 as detailed above as well as the 112(a) rejection of the limitation “connectivity module for communicating” by way of rewording the 
Applicant argued against Luinge teaching the newly added limitations. The examiner added the Fagan reference further showing these features are known and obvious as detailed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,W,Th 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652